McGREGOR, J.
This is a suit for $593.85 for the balance due on the purchase price of an automobile and certain necessary' repairs. There was judgment in the lower court in favor of the plaintiff as prayed for and the defendants have perfected a devolutive appeal.
Neither side has made any appearance in this court. A careful examination of the record discloses no error in the judgment appealed from, and, in accordance with the custom of the court, it is hereby affirmed; defendants to pay all costs of both courts.